            Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BSI AMERICA PROFESSIONAL SERVICES
INC.
12950 Worldgate Drive, Suite 800
Herndon, VA 20170,                                      Civil Action No. ________
                   Plaintiff,

       v.

L. FRANCIS CISSNA, Director
U.S. Citizenship and Immigration Services
20 Massachusetts Avenue, NW
Washington, DC 20529

KIRSTJEN M. NIELSEN, Secretary
U.S. Department of Homeland Security
650 Massachusetts Avenue, NW
Washington, DC 20001

LAURA B. ZUCHOWSKI, Director
U.S. Citizenship and Immigration Services
Vermont Service Center
75 Lower Welden Street
St. Albans, VT 05479,

                   Defendant.


                                         COMPLAINT


                                          Introduction

       1.       Plaintiff BSI America Professional Services Inc. (“BSI America”) challenges the

unlawful denial of its nonimmigrant petition (EAC-18-139-50810) seeking approval of H-1B

classification on behalf of Ms. Kimberly Kathleen Bergante Rodriguez under 8 U.S.C. §

1101(a)(15)(H).

       2.       The ultimate corporate parent of BSI America is the British Standards Institution

(“BSI”), a company incorporated by Royal Charter and domiciled in the United Kingdom. The
            Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 2 of 10



principal activities of BSI and its subsidiaries are the development and sale of private, national,

and international standards; second and third-party certification of management systems; testing

and certification services both for products and services; provision of performance management

software solutions; a range of training services in support of standards implementation and

business best practice; and business consultancy.

       3.       Plaintiff BSI America provides advisory and consulting services to organizations

on a management system not currently certified by BSI. This includes BSI Supply Chain

Services and Solutions, the leading global provider of supply chain intelligence, global supply

chain verification auditing services, audit compliance and risk management software solutions,

and related advisory services.

       4.       As described in its initial petition to U.S. Citizenship and Immigration Services

(“USCIS”), BSI America seeks to hire Ms. Rodriguez in the role of Supply Chain Risk Associate

to “formulate and apply modeling and optimizing methods… to develop and execute supply

chain consulting solutions that align compliance requirements with true risk management.” This

entails “governance, risk management, and compliance projects and business improvement

initiatives, which includes consulting services that complement our supply chain auditing

services, and software tools to manage risk.” Classified in the Operations Research Analyst

occupation according to the U.S. Department of Labor taxonomy, the role’s minimum

requirements included “attainment of a Bachelor’s degree, or equivalent, in Business

Administration, Supply Chain, Mathematics, or related quantitative field.” See Ex. 1 (March 15,

2018, Employer Support Letter).

       5.       On October 18, 2018, USCIS denied the H-1B petition on the sole ground that

“the evidence of record does not establish that the job offered qualifies as a specialty occupation




                                                 -2-
            Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 3 of 10



under section 101(a)(15)(H)(i)(b) of the [Immigration and Nationality] Act.” See Ex. 3 (October

18, 2018 Notice from USCIS).

       6.       USCIS’ denial of the petition runs counter to, and fundamentally disregards,

substantial evidence in the record. The decision is arbitrary and capricious and an abuse of its

discretion, and not in accordance with the law.

       7.       BSI America seeks an order overturning the denial and requiring USCIS to

adjudicate and approve its H-1B nonimmigrant petition.

                                          Jurisdiction and Venue

       8.       This is a civil action brought under 5 U.S.C. §§ 702, 704 of the Administrative

Procedure Act (“APA”). This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question subject matter jurisdiction) and 28 U.S.C. § 1361. This Court also has authority to grant

declaratory relief under 28 U.S.C. §§ 2201–02, and injunctive relief under 5 U.S.C. § 702, and

28 U.S.C. § 1361. The United States waives sovereign immunity under 5 U.S.C. § 702.

       9.       Venue is proper under 28 U.S.C. § 1391(e)(1)(A) as a civil action brought against

officers and agencies of the United States in their official capacities in the district where the

Defendants reside.

                                               Parties

       10.      Plaintiff BSI America is a Delaware corporation headquartered in Herndon, VA.

       11.      Defendant USCIS is a component of the U.S. Department of Homeland Security

(“DHS”), 6 U.S.C. § 271, and an “agency” within the meaning of the APA, 5 U.S.C. § 551(1).

USCIS adjudicates petitions for immigration benefits, and denied the nonimmigrant petition BSI

America filed on behalf of Ms. Rodriguez.

       12.      Defendant L. Francis Cissna is the Director of USCIS. He has ultimate




                                                  -3-
            Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 4 of 10



responsibility for the denial of BSI America’s petition and is sued in his official capacity.

       13.      Defendant Kirstjen M. Nielsen is the Secretary of DHS, and is sued in her official

capacity.

       14.      Defendant Laura B. Zuchowski is the Director of the Vermont Service Center,

and is sued in her official capacity. She leads the specific office within USCIS that adjudicated

BSI Americas’s petition.

                                         Legal Framework

       15.      The Immigration and Nationality Act (“INA”) provides H-1B classification for

foreign nationals, in pertinent part, “coming temporarily to the United States to perform

services… in a specialty occupation.” 8 U.S.C. § 1101(a)(15)(H).

       16.      A specialty occupation is a position that requires a theoretical and practical

application of a body of highly specialized knowledge, and attainment of a bachelor’s or higher

degree in the specific specialty (or its equivalent) as a minimum for entry into the occupation. 8

U.S.C. § 1184(i)(1).

       17.      DHS regulations define specialty occupation to mean “an occupation which

requires theoretical and practical application of a body of highly specialized knowledge in fields

of human endeavor including, but not limited to, architecture, engineering, mathematics, physical

sciences, social sciences, medicine and health, education, business specialties, accounting, law,

theology, and the arts, and which requires the attainment of a bachelor's degree or higher in a

specific specialty, or its equivalent, as a minimum for entry into the occupation in the United

States.” 8 C.F.R. § 214.2(h)(4)(ii).

       18.      Implementing regulations at 8 C.F.R. § 214.2(h)(4)(iii)(A) further provide that a

position will satisfy the statutory definition of specialty occupation if it meets one of the




                                                 -4-
          Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 5 of 10



following criteria:

                A baccalaureate or higher degree or equivalent is normally the minimum

                 requirement for entry into the particular position;

                Degree requirement is common in industry in parallel positions among similar

                 organizations or the particular position is so complex or unique that a degree is

                 required;

                Employer normally requires a degree or equivalent; or

                Nature of specific duties is so specialized and complex that knowledge required to

                 perform the duties is usually associated with attainment of degree.

       19.       To perform services in a specialty occupation, a beneficiary must, in pertinent

part, hold a U.S. bachelor’s or higher degree from an accredited college or university (or a

foreign degree determined to be equivalent) as required by the specialty occupation. 8 C.F.R. §

214.2(h)(4)(iii)(C).

                                         Factual Allegations

       20.       USCIS accepted an H-1B nonimmigrant petition filed by Plaintiff on behalf of

beneficiary Ms. Kimberly Kathleen Bergante Rodriguez on April 12, 2018.

       21.       Ms. Rodriguez earned a Master of Business Administration (“MBA”) in May

2017 and a Bachelor of Arts degree in May 2015, both from New York University. Her MBA

curriculum included a robust component of quantitative coursework, including classes such as

Statistics & Data Analysis, Financial Accounting, Foundations of Finance, and Corporate

Finance, Operations Management, all directly related to the requirements of the proffered role.

       22.       USCIS issued a Request for Evidence (“RFE”) on May 2, 2018, and called for

additional evidence both that the position offered to the beneficiary meets the requirements for a




                                                  -5-
           Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 6 of 10



specialty occupation, and that the beneficiary’s credentials qualify her for the role. See Ex. 2

(May 2, 2018 Notice from USCIS).

        23.      Plaintiff submitted its timely response on September 17, 2018, and along with a

range of documentary evidence attached a support letter from Beth van Burk, Senior HR

Business Partner with BSI. This letter provided more detailed explanations of the beneficiary’s

proposed day-to-day job duties and the company’s minimum requirements for the role, and tied

these requirements to both the Operations Research Analyst occupation generally and the

company’s specific needs for this particular role.

        24.      Ms. Rodriguez assumed her role as Supply Chain Risk Analyst with the petitioner

in September 2017 pursuant to a period of Optional Practical Training (“OPT”) and an associated

Employment Authorization Card approved for the period of June 21, 2017, until June 20, 2018.1

She remained in this position until September 30, 2018, pursuant to “cap-gap” regulations that

permit continuing employment for eligible beneficiaries of pending H-1B petitions whose OPT

expires during the pendency of the H-1B petition.

        25.      As “cap-gap” protections extend work authorization only through the requested

start date in the H-1B petition (i.e., October 1, 2018), Ms. Rodriguez was forced to resign her

position notwithstanding BSI America’s petition that had by that point remained pending with

USCIS for six months.

        26.      USCIS ultimately denied Plaintiff’s petition on October 18, 2018. The denial

asserts that Plaintiff did not establish the proffered position’s eligibility under any of the four

“specialty occupation” factors enumerated by regulation at 8 C.F.R. § 214.2(h)(4)(iii)(A).



1
  Optional Practical Training is temporary employment that is directly related to an F-1 student’s major area of
study. Eligible students can apply to receive up to 12 months of employment authorization after completing their
academic studies.




                                                        -6-
          Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 7 of 10



       27.       The denial lists the additional evidence submitted with BSI America’s response to

the Service’s RFE as the following: Letters of support of your petition to include a list of

expanded job duties; a copy of the operations research analyst position from the O*NET OnLine

(“O*NET”); copies of various company excerpts; and a copy of the beneficiary’s report card and

appraisal with your company.

       28.       In fact, Plaintiff submitted the following in response to the Service’s RFE, all

indexed, tabbed, and clearly outlined by the associated cover letter:

                Letter by Beth van Burke, Senior HR Business Partner at BSI addressing the

                 questions raised in the RFE. See Ex. 4 (September 13, 2018, Response Letter

                 from BSI).

                Copies of company materials regarding BSI's Corporate Social Responsibility

                 Services and Solutions which the proffered position supports. See Ex. 5 (BSI

                 Corporate Responsibility Materials).

                Copies of documentary examples of work products created the proffered role. See

                 Ex. 6 (Sample Work Product).

                Letter from the beneficiary’s direct supervisor, Ryan Lynch, Head of Advisory

                 and Corporate Social Responsibility at BSI with detailed information on the

                 duties of the specialty occupation position and the skills and technology required

                 to perform the duties. See Ex. 7 (September 13, 2018, Response Letter from

                 Manager).

                Copies of Ms. Rodriguez’s MBA transcripts and associated course descriptions.

                 See Ex. 8 (MBA Documentation).

                Relevant pages of the O*Net, the U.S. Department of Labor’s online occupational




                                                  -7-
          Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 8 of 10



                 database.

                Letter from BSI HR confirming the current employment of another employee in a

                 similar position and the employee's resume.

       29.       The denial does not reference or in any meaningful way analyze the substance of

the additional evidence provided in response to the Service’s RFE. Instead, the denial simply

cuts and pastes cherry-picked snippets from Petitioner’s submission for inclusion in a thoughtless

template denial notice intended to suggest a thorough review, when in fact there was no

meaningful review or adjudication whatsoever. Accordingly, the entirety of the denial’s rationale

is “Although explained in greater detail, the duties you submitted do not appear to be of such

complexity, uniqueness, or specialization as to require the attainment of a bachelor’s degree in a

specific field or study that consisted of the theoretical and practical application of a body of

highly specialized knowledge.”

       30.       Unless the Court vacates the denial of BSI America’s H-1B petition, the company

will lose the services of a valuable employee in the United States.

                                            Exhaustion

       31.       The October 18, 2018, denial by USCIS of BSI America’s petition constitutes a

final agency action under the APA, 5 U.S.C. § 704. Neither the INA nor DHS regulations at 8

C.F.R. § 103.3(a) require administrative appeal of the denial.

       32.       Under 5 U.S.C. §§ 702 and 704, BSI America has suffered a “legal wrong” and

has been “adversely affected or aggrieved” by agency action for which there is no adequate

remedy at law.



                                      CAUSE OF ACTION




                                                 -8-
             Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 9 of 10



                                              COUNT I

                    Administrative Procedure Act Violation (5 U.S.C. § 706)

        33.      Plaintiff incorporates the allegations set forth in the preceding paragraphs.

        34.      Defendants’ denial of the Plaintiff’s nonimmigrant petition constitutes final

agency action that is arbitrary, capricious, an abuse of discretion, and not in accordance with the

law.

        35.      No rational connection exists between the conclusions asserted by USCIS in its

denial and the facts in the record.

                                      REQUEST FOR RELIEF

The Plaintiff requests that this Court grant the following relief:

        1.       Declare the Defendants’ denial of BSI America’s H-1B petition is unlawful.

        2.       Vacate the denial and order Defendants to promptly approve the nonimmigrant

petition.

        3.       Award Plaintiff its costs in this action; and

        4.       Grant any other relief that this Court may deem proper.




                                                  -9-
        Case 1:18-cv-02940-CJN Document 1 Filed 12/13/18 Page 10 of 10



Dated: December 13, 2018            MORGAN, LEWIS & BOCKIUS LLP



                                    By:/s/ Eric S. Bord
                                        Eric S. Bord (DC Bar No. 429350)
                                        eric.bord@morganlewis.com
                                        Daniel D. Schaeffer (DC Bar No. 888208991)
                                        daniel.schaeffer@morganlewis.com

                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Telephone:     +1.202.739.3000
                                    Facsimile:     +1.202.739.3001

                                    Attorneys for Plaintiff




                                     -10-
